DETAILED ACTION
This action is responsive to claims filed 2 February 2021.
1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, claim 29 uses the terms “means for excluding…from a first set,” “means for determining,” “means for excluding, from the second set,” “means for randomly selecting,” and “means for sending.” All of these terms use the word “means” followed by functions and no structural modifiers.
Regarding the claimed “means for excluding…from a first set,” “means for determining,” “means for excluding, from the second set,” “means for randomly selecting,” – Fig. 13 and ¶¶ 8 and 95-97 disclose such means as a processing system including a processor including circuitry for performing autonomous sidelink resource selection, which functions as the claimed means for excluding, determining, excluding more, and randomly selecting, such as a receive processor, transmit processor, a TX MIMO processor, and/or a controller/processor of user equipment as illustrated in Fig. 2.
Regarding the claimed “means for sending” – Fig. 13 and ¶¶ 8, 95, and 97 disclose such means as a transceiver (e.g. a transmitter and/or receiver) including antennas of user equipment as illustrated in Fig. 2.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Puja Detjen (Reg. No. 72311) on 25 August 2022.

The application has been amended as follows: 
1. 	(Original)	An apparatus for wireless communication, comprising: 
at least one processor; and 
a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: 
perform autonomous sidelink resource selection, including: 
excluding one or more resources, from a first resource set, associated with transmissions at a signal strength above a first signal strength threshold to form a second resource set;
determining an amount of resources in the second resource set is at or above a threshold percentage of an amount of resources in the first resource set; 
excluding, from the second resource set, one or more resources associated with one or more physical sidelink control channels (PSCCHs) without excluding one or more resources associated with one or more physical sidelink shared channels (PSSCHs) associated with the one or more PSCCHs to form a third resource set; and 
randomly selecting one or more resources for a PSCCH transmission from the third resource set; and
send the PSCCH transmission using the randomly selected one or more resources.  
2. 	(Original)	The apparatus of claim 1, wherein the code executable by the at least one processor to cause the apparatus to exclude, from the second resource set, the one or more resources associated with the one or more PSCCHs comprises: 
code executable by the at least one processor to cause the apparatus to exclude one or more resources associated with one or more PSCCHs with a highest signal strength.  
3. 	(Original)	The apparatus of claim 1, wherein the code executable by the at least one processor to cause the apparatus to exclude, from the second resource set, the one or more resources associated with the one or more PSCCHs comprises code executable by the at least one processor to cause the apparatus to: P+S Ref. No.: 203703USQUALCOMM Ref. No.: 20370338 
exclude, from the second resource set, one or more resources associated with one or more PSCCHs at a signal strength above a second signal strength threshold to form the third resource set; and 
determine whether an amount of resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set.  
4. 	(Original)	The apparatus of claim 3, the memory further comprises code executable by the at least one processor to cause the apparatus to: 
when the amount of resources in the third resource set is below the threshold percentage of the amount of resources in the first resource set, iteratively perform until the resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set: 
increasing the second signal strength threshold to a third signal strength threshold; 
excluding, from the second resource set, one or more resources associated with one or more PSCCHs at a signal strength above the third signal strength threshold to form the third resource set; and 
re-determining whether the amount of resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set.  
5. 	(Original)	The apparatus of claim 3, wherein the code executable by the at least one processor to cause the apparatus to randomly select the resources for the PSCCH transmission from the third resource set is based on comprises code executable by the at least one processor to cause the apparatus to re-determine the amount of resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set.  
6. 	(Original)	The apparatus of claim 1, wherein the memory further comprises code executable by the at least one processor to cause the apparatus to: 
identify the one or more PSCCHs as one or more PSCCH retransmissions based on one or more sidelink control information (SCI) in one or more initial PSCCH transmissions.  
7. 	(Original)	The apparatus of claim 1, wherein the memory further comprises code executable by the at least one processor to cause the apparatus to: 
identify the one or more PSCCHs based on semi-persistent scheduling (SPS).  
8. 	(Original)	The apparatus of claim 1, wherein the autonomous sidelink resource selection comprises a cellular vehicle-to-everything (CV2x) mode 4 autonomous resource selection.  
9. 	(Original)	The apparatus of claim 1, wherein the first resource set comprises resources within a selected transmission window.  
10. 	(Original)	The apparatus of claim 1, wherein the code executable by the at least one processor to cause the apparatus to excluding resources, from the first resource set, associated with transmissions at a signal strength above the first signal strength threshold to form the second resource set further comprises code executable by the at least one processor to cause the apparatus to: 
exclude resources indicated in sidelink control information (SCI) within a previous number of subframes.  
11. 	(Original)	The apparatus of claim 1, wherein the threshold percentage comprises twenty percent.  
12. 	(Original)	The apparatus of claim 1, wherein the memory further comprises code executable by the at least one processor to cause the apparatus to: 
adjust a default modulation and coding scheme (MCS) and a default number of resources for transmitting a message to avoid selecting a resource with a physical sidelink control channel (PSCCH) transmission, wherein 
the code executable by the at least one processor to cause the apparatus to randomly select the resources for the PSCCH transmission from the third resource set comprises code executable by the at least one processor to cause the apparatus to randomly select the adjusted number of resources.  
13. 	(Original)	The apparatus of claim 12, wherein the code executable by the at least one processor to cause the apparatus to adjust the default MCS and the default number of resources for transmitting a message to avoid selecting a resource with a PSCCH transmission comprises code executable by the at least one processor to cause the apparatus to: 
increase the default MCS and decrease a default number of subchannels to allow selection of subchannels from the second resource set that avoids a subchannel with a PSCCH transmission.  
14. 	(Original)	The apparatus of claim 12, wherein the code executable by the at least one processor to cause the apparatus to adjust the default MCS and the default number of resources for transmitting a message to avoid selecting a resource with a PSCCH transmission comprises code executable by the at least one processor to cause the apparatus to: 
decrease a default MCS and increase a default number of subchannels to allow selection of subchannels from the second resource set that avoids a non-excluded subchannel with a PSCCH transmission.  
15. 	(Original)	A method for wireless communications, comprising: 
performing autonomous sidelink resource selection including: 
excluding one or more resources, from a first resource set, associated with transmissions at a signal strength above a first signal strength threshold to form a second resource set; 
determining an amount of resources in the second resource set is at or above a threshold percentage of an amount of resources in the first resource set; 
excluding, from the second resource set, one or more resources associated with one or more physical sidelink control channels (PSCCHs) without excluding one or more resources associated with one or more physical sidelink shared channels (PSSCHs) associated with the one or more PSCCHs to form a third resource set; and 
randomly selecting one or more resources for a PSCCH transmission from the third resource set; and 
sending the PSCCH transmission using the randomly selected one or more P+S Ref. No.: 203703USQUALCOMM Ref. No.: 20370341 resources.  
16. 	(Original)	The method of claim 15, wherein the excluding, from the second resource set, the one or more resources associated with the one or more PSCCHs comprises: 
excluding one or more resources associated with one or more PSCCHs with a highest signal strength.  
17. 	(Original)	The method of claim 15, wherein the excluding, from the second resource set, the one or more resources associated with the one or more PSCCHs comprises: 
excluding, from the second resource set, one or more resources associated with one or more PSCCHs at a signal strength above a second signal strength threshold to form the third resource set; and 
determining whether an amount of resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set.  
18. 	(Original)	The method of claim 17, further comprising: 
when the amount of resources in the third resource set is below the threshold percentage of the amount of resources in the first resource set, iteratively performing until the resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set: 
increasing the second signal strength threshold to a third signal strength threshold; 
excluding, from the second resource set, one or more resources associated with one or more PSCCHs at a signal strength above the third signal strength threshold to form the third resource set; and 
re-determining whether the amount of resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set.  
19. 	(Original)	The method of claim 17, wherein the randomly selecting the resources for the PSCCH transmission from the third resource set is based on the determining the amount of resources in the third resource set is at or above the threshold percentage of the amount of resources in the first resource set.  
20. 	(Original)	The method of claim 15, further comprising: 
identifying the one or more PSCCHs as one or more PSCCH retransmissions based on one or more sidelink control information (SCI) in one or more initial PSCCH transmissions.  
21. 	(Original)	The method of claim 15, further comprising: 
identifying the one or more PSCCHs based on semi-persistent scheduling (SPS).  
22. 	(Original)	The method of claim 15, wherein the autonomous sidelink resource selection comprises a cellular vehicle-to-everything (CV2x) mode 4 autonomous resource selection.  
23. 	(Original)	The method of claim 15, wherein the first resource set comprises resources within a selected transmission window.  
24. 	(Original)	The method of claim 15, wherein the excluding resources, from the first resource set, associated with transmissions at a signal strength above the first signal strength threshold to form the second resource set further comprises: 
excluding resources indicated in sidelink control information (SCI) within a previous number of subframes.  
25. 	(Original)	The method of claim 15, wherein the threshold percentage comprises twenty percent.  
26. 	(Original)	The method of claim 15, further comprising: 
adjusting a default modulation and coding scheme (MCS) and a default number of resources for transmitting a message to avoid selecting a resource with a physical sidelink control channel (PSCCH) transmission, wherein 
randomly selecting the resources for the PSCCH transmission from the third resource set comprises randomly selecting the adjusted number of resources.  
27. 	(Original)	The method of claim 26, wherein adjusting the default MCS and the default P+S Ref. No.: 203703USQUALCOMM Ref. No.: 20370343 number of resources for transmitting a message to avoid selecting a resource with a PSCCH transmission comprises: 
increasing the default MCS and decreasing a default number of subchannels to allow selection of subchannels from the second resource set that avoids a subchannel with a PSCCH transmission.  
28. 	(Original)	The method of claim 26, wherein adjusting the default MCS and the default number of resources for transmitting a message to avoid selecting a resource with a PSCCH transmission comprises: 
decreasing a default MCS and increasing a default number of subchannels to allow selection of subchannels from the second resource set that avoids a non-excluded subchannel with a PSCCH transmission.  
29. 	(Original)	An apparatus for wireless communication, comprising: 
means for performing autonomous sidelink resource selection, including: 
means for excluding one or more resources, from a first resource set, associated with transmissions at a signal strength above a first signal strength threshold to form a second resource set; 
means for determining an amount of resources in the second resource set is at or above a threshold percentage of an amount of resources in the first resource set; 
means for excluding, from the second resource set, one or more resources associated with one or more physical sidelink control channels (PSCCHs) without excluding one or more resources associated with one or more physical sidelink shared channels (PSSCHs) associated with the one or more PSCCHs to form a third resource set; and 
means for randomly selecting one or more resources for a PSCCH transmission from the third resource set; and 
means for sending the PSCCH transmission using the randomly selected one or more resources.  
30. 	(Currently Amended)	A non-transitory computer readable medium storing computer executable code thereon for wireless communications, comprising: P+S Ref. No.: 203703USQUALCOMM Ref. No.: 20370344 
code for performing autonomous sidelink resource selection, including: 
code for excluding one or more resources, from a first resource set, associated with transmissions at a signal strength above a first signal strength threshold to form a second resource set; 
code for determining an amount of resources in the second resource set is at or above a threshold percentage of an amount of resources in the first resource set; 
code for excluding, from the second resource set, one or more resources associated with one or more physical sidelink control channels (PSCCHs) without excluding one or more resources associated with one or more physical sidelink shared channels (PSSCHs) associated with the one or more PSCCHs to form a third resource set; and 
code for randomly selecting one or more resources for a PSCCH transmission from the third resource set; and 
code for sending the PSCCH transmission using the randomly selected one or more resources.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 15, 29 and 30. Specifically, the prior art of record fails to disclose excluding resources from a first set based on a received signal strength or power for form a second set, and further excluding from the second set resources for a physical sidelink control channel that are not associated with resources for a physical sidelink shared channel  in ordered combination with all the other features of at least any one of the independent claims.
He et al. (US 2020/0029340, hereinafter He) was found to be the closest prior art to the claimed invention. He, at Figures 22, 23 and associated description, discloses excluding PSCCH resources according to whether those resources are also associated with a PSSCH. However, He does not appear to specifically disclose excluding resources associated with PSCCH in the manner required by the independent claims as detailed above.
Further, Zhang et al. (US 11,102,631, hereinafter Zhang) was also found to be particularly close prior art to the claimed invention. Zhang, at Fig. 9 and associated description, discloses excluding resources from a first set of resources based on a sensed reception power to form a second set of resources, and transmitting a PSSCH using a selected resource from the second set of resources.
Thus, neither He nor Zhang appear to disclose, alone or in combination, all of the limitations of at least independent claims 1, 15, 29 or 30. Other pertinent, but not relied upon, prior art is listed below that likewise fails to disclose the matter at issue alone or in reasonable combination with other prior art or record.
Thus, at least independent claims 1, 15, 29 and 30 are allowed over the prior art of record. Dependent claims 2-14 and 16-28 are likewise allowed for at least the same reasons, because they depend on claims 1 or 15. Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al. (US 2020/0029340) – pertinent for the reasons provided above.
Zhang et al. (US 11,102,631) – pertinent for the reasons provided above.
Li et al. (WO 2018/174661) – Fig. 9 and associated description disclose excluding resources from a first set of resources based on a sensed reception power to form a second set of resources, and transmitting a PSSCH using a selected resource from the second set of resources.
Ji et al. (WO 2022/077384) – Abstract discloses user equipment using resource exclusion during resource selection.
Khoryaev et al. (US 11,246,114) – Fig. 3 and associated description disclose excluding resources from a set of all possible resources based on sensing a reception power of each resource and selecting a resource accordingly.
Zhao et al. (US 2022/0095281) – Figs. 2-7 and associated description disclose excluding resources from an obtained set of resources based on a reception power measurement and selecting from remaining sources of the set.
Nagata et al. (WO 2022/085204) – Abstract discloses excluding candidate resources based on whether a reception power measurement of each resource exceeds a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468